t c memo united_states tax_court miriam-majadillas eiselstein petitioner v commissioner of internal revenue respondent docket no 7613-o02l filed date miriam--majadillas ehiselstein pro_se robert s scarbrough for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - - rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be entered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law background petitioner is a registered nurse on or about date respondent received from petitioner her federal_income_tax return for petitioner listed her income and tax_liability as zero and requested a refund of dollar_figure--the amount of federal_income_tax withheld by her employers petitioner attached the following to her return a two-page statement containing frivolous arguments a form_w-2 wage and tax statement from valley medical center listing dollar_figure in wages paid to her and a form_w-2 from st joseph medical center listing dollar_figure in wages paid to her on or about date respondent received from petitioner her federal_income_tax return for petitioner listed her income and tax_liability as zero and requested a refund of - - dollar_figure--the amount of federal_income_tax withheld by her employer petitioner attached the following to her return a two-page statement containing frivolous arguments and a form_w-2 from valley medical center listing dollar_figure in wages paid to her on date respondent sent petitioner separate statutory notices of deficiency for and respondent determined a dollar_figure deficiency and a dollar_figure penalty pursuant to sec_6662 for and a dollar_figure deficiency and a dollar_figure penalty pursuant to sec_6662 for petitioner received both these notices of deficiency on or about date respondent received from petitioner her federal_income_tax return for petitioner listed her income and tax_liability as zero and requested no refund--she had no federal_income_tax withheld by her employer or the washington state lottery petitioner attached the following to her return a two-page statement containing frivolous arguments a form_w-2 from valley medical center listing dollar_figure in wages paid to her and a form w-2g statement for recipients of certain gambling winnings from the washington state lottery listing dollar_figure of gross winnings won on date on date respondent sent petitioner a statutory_notice_of_deficiency for respondent determined a dollar_figure deficiency and dollar_figure in penalties pursuant to sec_6662 a q4e- and b for petitioner received this notice_of_deficiency petitioner did not petition the court for redetermination of the deficiencies or penalties with respect to or on date respondent assessed petitioner’s tax_liabilities along with penalties and interest for and on date respondent assessed petitioner’s tax_liability along with penalties and interest for on or about date respondent filed a notice_of_federal_tax_lien regarding petitioner’s income_tax liabilities for and with the county auditor of king county seattle washington tax_lien the tax_lien listed the following amounts owed tax period type of tax amount owed dollar_figure dollar_figure dollar_figure civp dollar_figure civp dollar_figure civp dollar_figure civp dollar_figure civp dollar_figure on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding her income_tax liabilities for and hearing notice on or about date petitioner submitted a form request for a collection_due_process_hearing regarding - - her and tax years hearing request petitioner attended an appeals_office hearing hearing with appeals officer j a vander linden the appeals officer reviewed petitioner’s administrative file and transcripts of account for the years in issue at the hearing petitioner raised only frivolous issues and arguments on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding her and tax years notice_of_determination in the notice_of_determination respondent determined that the federal_tax_lien should remain in place on date petitioner timely filed a petition for lien or levy action under code sec_6320 or sec_6330 seeking review of respondent’s determination to proceed with collection of petitioner’s and tax_liabilities on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 attached as exhibits to the motion for summary_judgment are literal transcripts and computer generated transcripts taxmoda of on date we dismissed for lack of jurisdiction the portions of the petition that related to the sec_6702 frivolous_return penalties for through and the sec_6682 false withholding information penalty for - - petitioner’s accounts for and on date the court ordered petitioner to file a response to respondent’s motion for summary_judgment on or before date petitioner did not file a response to respondent’s motion for summary_judgment discussion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 the petition in this case is a 16-page document filled with frivolous tax-protester arguments petitioner appears to challenge the underlying liability petitioner received statutory notices of deficiency for each of the years in issue and did not file a petition for redetermination accordingly petitioner cannot contest the underlying deficiencies for and sec_6330 b 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not - properly in issue we review respondent’s determination for an abuse_of_discretion sego v commissioner supra pincite petitioner appears to argue that at the hearing she was not provided documents demonstrating that the verification requirement of sec_6330 had been met at the hearing the commissioner is not required to provide the taxpayer with a copy of verification that the requirements of any applicable law or administrative procedure had been met 118_tc_162 in any event petitioner has received copies of her transcripts of account for the years in issue see villwock v commissioner tcmemo_2002_235 n accordingly we conclude that respondent did not abuse his discretion by not providing this information to petitioner at the hearing petitioner also appears to argue that the documents furnished to her fail to show that the verification requirement of sec_6330 has been met sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein e g schnitzler v commissioner tcmemo_2002_159 citing five other cases to support this principle we have repeatedly held that the commissioner may rely on transcripts of account to satisfy the verification requirement of sec_6330 id kaeckell v commissioner tcmemo_2002_114 obersteller v --- - commissioner tcmemo_2002_106 weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcripts of account 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we hold that the verification requirement of sec_6330 c has been satisfied cf nicklaus v commissioner t c petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b accordingly we conclude that respondent did not abuse his discretion and sustain respondent’s determination sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay in 115_tc_576 we issued --- - an unequivocal warning to taxpayers concerning the imposition of a penalty pursuant to sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the petition and several other documents petitioner has submitted to the court petitioner raised frivolous tax-protester arguments and contentions that we have previously rejected and which we conclude were interposed primarily for delay this has caused the court to waste its limited resources accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
